Citation Nr: 0000299	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected residuals of stab wounds to the left chest, 
with hemothorax and scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1990 and August 
1994.

This appeal arises from a May 1995 rating decision in which 
the RO granted service connection for stab wounds to the left 
chest with hemothorax and scars and rated the disability at 
20 percent.  In April 1998, the Board of Veterans' Appeals 
(Board) remanded the claim to obtain additional evidence. 


FINDINGS OF FACT

1.  To the extent possible, evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The VA has fulfilled its duty to assist.

2.  The veteran's residuals of stab wounds of the left chest 
with hemothorax and scars are manifested by essentially 
normal heart findings and full and normal chest expansion 
without difficulty in breathing.  Slight pain of the anterior 
chest is present.  The veteran's disability is productive of 
no more than moderate impairment.

3.  Pulmonary Function Tests (PFT's) show Forced Expiratory 
Volume per one second (FEV-1) of 81 percent predicted with 
FEV-1/Forced Vital Capacity (FVC) of 88 percent in 1996 and 
FEV-1 of 94 percent predicted with FEV-1/FVC of 94 percent.  
Spirometry findings were normal.  

4.  The veteran's shoulders are manifested by full range of 
motion, as flexion is to 150 degrees with abduction to 
90 degrees and external rotation to 90 degrees without pain 
on movement.  Associated neurological findings are normal.  
The veteran's service-connected disability is not productive 
of functional impairment of the shoulders.

5.  The scars of the chest are well healed and not productive 
of functional impairment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for residuals of stab wounds of the left chest with 
hemothorax and scars have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6818 (1996), now codified as 
Diagnostic Code 6843 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In May 1995, the RO granted service connection for stab 
wounds of the left chest, with hemothorax and scars and rated 
the disability at 20 percent, effective August 7, 1994.  The 
veteran appealed.  Because the veteran maintains that he is 
entitled to a 40 percent evaluation as a result of pain and 
discomfort when sleeping, sitting, driving, or participating 
in any activities, his claim remains well grounded.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995); see also AB v. Brown, 
6 Vet. App. 35 (1993).  The VA therefore has a duty to assist 
the veteran.  

Subsequent to the Board's 1998 remand, the VA obtained 
additional medical reports.  Also in July and August 1998, VA 
examinations of the joints and peripheral nerves were 
accomplished.  The respiratory examination report, however, 
is incomplete.  On the August 1998 respiratory examination 
report, it was noted that the veteran was seen for 
examination on July 30, 1998, but the report was lost and the 
transcription could not be retrieved.  The report then notes 
that the veteran was then scheduled for repeat examination in 
September 1998, but he failed to show.  It was then noted 
that several attempts were made to contact the veteran by 
phone and mail, but he failed to respond.  In light of the 
foregoing and when applying Ashley v. Derwinski, 2 Vet. App. 
62 (1992) and Wood v. Derwinski, 1 Vet. App. 190 (1991), the 
Board finds that the duty to assist has been fulfilled and 
additional development is not warranted.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (Holding the 
"presumption of regularity" is applied to "the official 
acts of public officers, and in the absence of clear evidence 
to the contrary; it must be presumed that they have properly 
discharged their official duties.") (citation omitted); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (Holding the duty 
to assist is not unlimited.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence).  It is also noted that in the Board's 
April 1998 remand, the veteran was apprised of the provisions 
of 38 C.F.R. § 3.655 (1999).  Thus, the Board will adjudicate 
the claim based on the evidence of record.

Background

Review of the service medical records show that on enlistment 
examination in August 1989, clinical evaluation of the lungs 
and chest disclosed abnormal findings and mild pedus excandum 
was noted.  In March 1993 the veteran was stabbed in the left 
chest and two weeks prior to hospitalization at the Naval 
Hospital and on follow-up visit reaccumulation of blood of 
the left chest cavity was noted.  On hospital admission, the 
veteran complained of a large collection of fluid of the left 
chest and shortness of breath.  He denied having chest pain.  
Physical examination however was normal.  While hospitalized 
in 1993, the veteran received chest tube replacements and a 
discharge diagnosis of hemothorax secondary to stab wound was 
made.  After being hospitalized, the veteran received follow-
up treatment and the assessments were resolving stab wounds 
and resolving pneumothorax status post stab wound.  But 
clinical entries in June 1993 show that the veteran 
complained of shortness of breath and pain with inspiration 
of the left lower lobe.  At that time, the lungs were clear 
to auscultation with some diminished sounds of the left lower 
lobe and the chest rose and fell equally.  X-rays revealed an 
approximately 2-inch blunting of the left lower border which 
possibly indicated infiltrate.  The assessment was rule out 
hemopneumothorax.  General surgery examination in June 1993 
also recorded complaints of shortness of breath with 
dizziness especially when running.  Objective evaluation 
remained normal.  The assessment was exercise intolerance 
after three months of light duty secondary to hemothorax 
secondary to stab wound.  On discharge examination in June 
1994, clinical evaluation of the lungs and chest was normal 
although scars of the left chest status post stab wound of 
March 1993 were present.  On the Report of Medical History, 
the veteran indicated that he had shortness of breath and 
pain or pressure of the chest.  The examiner then noted that 
the veteran's notations resulted from a stab wound to the 
left chest in March 1993, resolved and shortness of breath 
after stab wound of the left chest which caused pneumothorax 
in March 1993, resolved.  

A VA examination was conducted in October 1994.  On 
examination, the veteran stated that he had occasional pain 
of the wound and chest tube areas although the pain did not 
limit his activity.  Examination of the skin revealed a scar 
measuring 1-centimeter and a second scar measuring 1.5-
centimeters from the stab wounds of the left anterior chest.  
The scars were well healed and nondisabling.  Three 
additional scars measuring approximately 3-centimeters of the 
posterior axillary line on the left of the chest tube 
placement were also noted.  These scars were well healed and 
nondisabling as well.  On clinical evaluation the chest was 
clear to percussion and auscultation without rales, rhonchi, 
or wheezes and breath sounds were normal.  Motor and sensory 
were normal, deep tendon reflexes were flat, and Babinski's 
test was negative.  X-ray findings revealed minimal blunting 
of the left lateral costophrenic angle compatible with the 
history of prior chest trauma and intubation.  There was 
minimal accentuation of parenchymal markings, but otherwise 
findings were normal.  After examination, the diagnosis was 
history of stab wound to left chest with hemopneumothorax, 
treated with chest tube placements, without residuals, and 
wound sites and sites of chest were well healed with small 
non-disabling scars.  

In May 1995 the RO granted service connection for residuals 
of stab wounds of the left chest with hemothorax and scars 
and rated the disability at 20 percent, effective from 
August 7, 1994.  That rating remains in effect.

Medical reports from J. C., M.D., show that in December 1995 
the veteran complained of pain of the neck and right shoulder 
after being involved in a motor vehicle accident.  At that 
time, objective evaluation revealed fair range of motion of 
the neck and shoulders with mild paracervical spasm of the 
lower neck, posteriorly and bilaterally.  Supra scapular pain 
on the right side with some slight decreased range of motion 
of the shoulder and on raising the arm above the shoulder was 
also noted.  The assessment was neck sprain, right shoulder 
sprain shoulder secondary to motor vehicle accident.  The 
examiner also noted sounds like the veteran had a little 
secondary costochondral type tenderness.

At his personal hearing in January 1996, the veteran 
testified that primarily his problems consisted of having 
pain and discomfort upon sitting, driving and exertion, 
including performing routine household chores and yard work.  
On a scale ranging from 1-10, his level of discomfort was 4-5 
and the pain was constant, sharp and localized.  The veteran 
denied experiencing difficulty with breathing except during 
hot weather and stated that he tried to avoid tasks that 
required too much exertion.  He no longer participated in 
sporting activities and avoided ambulating stairs.  During 
the hearing, the veteran denied missing time from work and 
stated that his scars were well healed.  

On VA examination in July 1996 continued complaints of pain 
of the location of the stab wound and chest tube, which did 
not limit daily activity were documented.  The veteran 
however stated that he was able to lift more than 50 pounds, 
run for a mile, climb three flights of stairs, and walk for 
one and a half miles without chest pain or fatigue.  He 
denied having dyspnea.  On objective evaluation the veteran 
had no jugular venous distention and had a normal sinus 
rhythm without murmur or gallops.  The apex beat was within 
the midclavicular line.  The chest wall expanded equally 
without limitation of expansion on inspiration, bilaterally.  
The lungs were clear to auscultation and percussion and 
evidence of ankle edema was not detected.  The examiner then 
noted that no active malignant process or malignancy was 
present and a chest x-ray report in October revealed minimal 
blunting on left costophrenic angle, but otherwise normal 
chest x-ray.  The examiner also noted that the recurrent left 
pneumohemothorax had resolved.  The diagnoses were history of 
stab wounds to the left chest wall with left 
pneumohemothorax, chest tube placed twice, no residual 
problem, and chest pain of the location of the stab wounds 
and chest tubes.  Impressions of no significant change in 
mild blunting of the left lateral costophrenic angle and 
suspect minimal pectus excavatum deformity and slight 
internal increase of the heart size to the upper limits of 
normal without acute cardiopulmonary disease suspected were 
also made.  

On examination of the scars the lungs were again clear to 
auscultation and percussion without hepatosplenomegaly.  
Evidence of ankle edema was not present either.  For the stab 
wound scars, there was an oval red slight raised scar above 
the left nipple of the anterior chest wall which measured 1-
centimeter in length, .7-centimeters in width, and 3-
millimeters in depth.  Another linear scar below the left 
nipple of the anterior chest pain which measured 1-centimeter 
in length, 2-millimeters in width, and 2-millimers in depth 
was also observed.  For the chest tube scars, one was located 
on the posterior axillary line of the left upper chest from 
the back.  The scar was slightly brown, irregularly shaped, 
and measured 3-centimeters in length, .8-centimeters in 
width, and 2-millimeters in depth.  Another scar was located 
below the left upper chest measuring 3-centimeters in length, 
.5-centimeters in width, and 2-millimeters in depth.  
Specific evaluation revealed no evidence of keloid formation, 
adherence, herniation, inflammation, swelling, or depression.  
The veteran also had normal vascular supply.  The scars were 
not tender or painful, had no cosmetic effect, and caused no 
limitation of function of the parts affected.  The diagnosis 
was status post scars, which were healed nicely as the result 
of stab wounds and placement of the left chest tubes without 
limitation of daily life activities.  

Medical reports from Kaiser Permanente show that the veteran 
received treatment for complaints pain and discomfort of 
chest and upper back near the border of the left scapular 
pain.  Included within the reports is an August 1996 report 
of a chest x-ray study which found no acute radiographic 
abnormality.  During this period, diagnoses included status 
post left scapular trigger point and status post left chest 
stab wound and pneumothorax.

At his personal hearing in October 1996, the veteran 
testified that he had shortness of breath upon prolonged 
talking, walking, and standing.  He also had shortness of 
breath when lifting has arms over his head, crouching, or 
laying down.  Restricted breathing described as a catching 
sensation of the left chest, particularly present during 
weather changes, was also noted.  The veteran added that 
playing with his daughter increased pain and limitation of 
motion.  He also testified that he participated in physical 
therapy and continued to receive treatment.

VA examination for injuries in November 1996, the veteran 
stated that when he takes deep breaths or yawns the left 
chest "catches" and he feels that he cannot expand it 
fully.  He stated he had constant pain especially in the area 
of the scars and the pain worsened when active or sneezing.  
Also noted were pressure headaches and dyspnea on exertion, 
an occasional cough with small clots but without massive 
hemoptysis, and numbness, diminishing sensation of the left 
side almost at the midline and below the breast and over the 
axillary area, as well as on the ulnar side of the left arm 
down to and including the hand.  During the interview, the 
veteran stated that he was able to walk a quarter of a mile 
or climb on flight of stairs only without having shortness of 
breath or other symptoms.  

Clinical observation revealed healed stab wounds above the 
left nipple measuring 1.8-centimeters and 2.3-centimeters 
below and slightly lateral to the nipple.  Two chest wounds, 
each measuring 4-centimeters in length of the left lateral 
chest wall of the axillary line were also observed.  The 
heart appeared normal although sounds seemed distant.  There 
was no murmur or enlargement of the heart.  The lungs seemed 
clear, chest expansion appeared within normal limits, and the 
veteran was not dyspneic although he also not exerting 
himself.  Further the wounds were not tender and the scars 
were unremarkable.  On gross testing for sensation across the 
breast and into the anterior axillary line as well as along 
the ulnar surface of the left arm, forearm and hands, the 
veteran had diminished sensation.  The hands were cool and 
sweaty and the left hand became quite blue on dependency.  
The grip was within normal limits and deep tendon reflexes 
were definitely diminished, bilaterally.  Hoffman was 
negative.  The diagnoses were status post hemopneumothorax of 
the left chest; status post tube drainage of the 
hemopneumothorax times 2; diminished sensation of the left 
chest and forearm; and mild left ulnar neuropathy.  

Neurological examination disclosed minimally decreased 
sensation of the superficial distribution of the posterior 
cord of the forearm and ulnar distribution down the wrist.  
There was no limitation of use of the shoulder and the 
veteran had full range of motion against resistance.  
Strength was good and without fatigability.  The examiner 
opined that the veteran had pain of the left shoulder and 
posterior arm area from the scarring of the left by the 
hemopneumothorax.  

X-ray findings in 1996 showed a stable chest without 
appreciable interval change; mild blunting of the left 
lateral costophrenic angle, compatible with the history of 
hemopneumothorax; and otherwise normal findings.  The 
Electromyograph (EMG) impression was normal, except for mild 
left ulnar neuropathy at the elbow without evidence of 
denervation.  PFT's showed FEV-1 of 81 percent predicted; and 
FEV-1/FVC of 88 percent.

Additional medical reports from Kaiser Permanente show 
continued treatment for complaints of chest pain and pain of 
the upper back.  

VA examination reports dated from July to August 1998 are 
also of record.  On examination of the joints, findings 
revealed slight pain of the anterior chest with the ribs 
appearing intact.  The veteran had full and normal chest 
expansion without difficulty in breathing.  He also had full 
range of motion the shoulders without pain.  Test results 
showed abduction to 90 degrees, external rotation to 90 
degrees, internal rotation to 80 degrees, forward flexion to 
150 degrees, and backward extension to 70 degrees.  
Complaints of numbness of the left arm and described as 
downgoing numbness of the lateral aspect of the arm and 
switching over to the flexor aspect of the left forearm were 
also documented.  The examiner however noted that this was 
strange because the flexor aspect was ulnar and the lateral 
aspect was radial nerve distribution.  There was no sign of 
this because the nerves were actually part of the cervical 
spine.  It went through the shoulder area above the clavicle 
and his wounds were below the clavicle at the nipple level of 
the chest.  The examiner then stated that he was quite sure 
that those symptoms were not related to the veteran's wound.  
Measurements of the arms were 31.5-centimeters in 
circumference of the left and 32-31.5-centimeters in 
circumference of the right.  The veteran was right-hand 
dominant and each forearm was 28-centimeters in 
circumference.  The radial, ulnar, and median nerves were 
completely normal in muscle power and in nerve distribution.  
Strength was normal too.  

The examiner then stated that he did not find any functional 
impairment of the left shoulder.  There was no limitation of 
motion, painful motion, weakness, fatigue, or incoordination.  
The wounds were to the chest and not of the shoulder area.  
He added there was no way that the wounds could have damaged 
the nerves that exit from the brachial plexus over the 
clavicle and into the arm.  The diagnosis was stab wounds of 
the left chest and shoulder.  

X-ray findings of the shoulders disclosed a questionable 
slight decrease in rotation versus positioning; the left 
shoulder and scapula were otherwise unremarkable.  For the 
chest, x-rays revealed a stable chest without appreciable 
change compared to November 1996 and minimal blunting of the 
left costophrenic angles.  Findings were otherwise 
unremarkable.

On the August 1998 respiratory examination report, it was 
noted that the veteran was seen for examination on July 30, 
1998, but the report was lost and transcription could not be 
retrieved.  The veteran was then scheduled for repeat 
examination in September 1998, which he failed to show.  It 
was then noted that several attempts were made to contact the 
veteran by phone and mail, but he failed to respond.  
Nevertheless, PFT's accomplished in August 1998 showed FEV-1 
of 94 percent predicted, and FEV-1/FVC of 94 percent.  
Spirometry results were within predicted normal ranges.  

Neurological examination showed normal bulk, tone, and 
strength.  Sensory examination revealed decreased pinprick 
inconsistently over the fifth finger; otherwise findings were 
normal.  The examiner then added that the veteran had 
numbness related to the ulnar nerve, mostly numbness and 
tingling.  But there was no weakness of the left.  The 
veteran had normal range of motion on extension and abduction 
at the shoulder, actively and passively.  The diagnosis was 
left ulnar neuropathy.  The examiner then stated that the 
left ulnar neuropathy was related to the stab wounds from a 
neurological standpoint.  No nerve problems or limitation 
were seen although there was slight decrease in pinprick 
really at the area of the scars.  Thus, no significant 
neurological deficit that this problem causes was seen.  
Regarding the remand questions, the examiner stated that he 
did not think there was any nerve-related disability; he did 
not see any evidence of any muscle atrophy or any problems 
that would be related to that; and he did not find any 
significant evidence of pain.

Law, Regulation, and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

When considering applicable rating provisions, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3 (1999).

Prior to October 7, 1996, the Rating Schedule provided that 
moderate residuals of pleural cavity injuries (including 
gunshot wounds) with a bullet or missile retained in a lung 
with some pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of the diaphragm or of 
lower chest expansion, may be assigned a 20 percent 
evaluation.  A 40 percent evaluation requires moderately 
severe residuals with pain in the chest and dyspnea on 
moderate exertion confirmed by an exercise tolerance test, 
adhesions of the diaphragm with restricted excursions, 
moderate myocardial deficiency, and one or more of the 
following: thickened pleura, restricted expansion of the 
lower chest, compensating contralateral emphysema, deformity 
of the chest, scoliosis, and hemoptysis at intervals.  A 
60 percent evaluation may be assigned for severe residuals of 
pleural cavity injuries (including gunshot wounds) with 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of the diaphragm or pericardium with marked 
restriction of excursion, or a poor response to exercise.  A 
100 percent evaluation requires that the residuals be totally 
incapacitating.  38 C.F.R. § 4.97, Diagnostic Code 6818, 
effective prior to October 7, 1996. 

Effective October 7, 1996, VA amended its regulations for 
rating respiratory system disabilities.  See 38 C.F.R. §§ 
4.96-4.97 (1996-1999).  The new criteria deleted Diagnostic 
Code 6818, which contained the criteria for evaluating 
pleural cavity injury and reclassified the term "pleural 
cavity injury" to "traumatic chest wall defect, 
pneumothorax, hernia, etc." and assigned Diagnostic Code 
number 6843.

The new criteria provides that 10 percent evaluation may be 
assigned where there is FEV-1 of 71-to 80 percent predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 66- to 80-percent predicted.  A 30 percent 
evaluation requires FEV-1 of 56-to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-
percent predicted.  A 60 percent evaluation requires FEV-1 of 
40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
FEV-1 less than 40 percent predicted value, or; the ratio of 
FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6843.

Note (3) states that disabling injuries of the shoulder 
girdle muscles(Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (5321), however, will not be 
separately rated.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

After reviewing and weighing the pertinent evidence, the 
record shows that the criteria for an increased rating in 
excess of 20 percent is not warranted, either under the old 
or new criteria.  Under the old criteria, the medical 
evidence does not show that the veteran's disability is 
productive of moderately severe impairment.  Although pain 
and discomfort of the chest is present, there is no evidence 
of adhesions of the diaphragm with restricted excursions, 
myocardial deficiency, thickened pleura, restricted expansion 
of the lower chest, compensating contralateral emphysema, or 
deformity of the chest, scoliosis, and hemoptysis at 
intervals.  In October 1994, examination was essentially 
normal and the diagnosis was history of stab wound to left 
chest with hemopneumothorax treated with test tube 
placements, without residuals.  In July 1996 the veteran 
stated that he could lift more than 50 pounds, run for a 
mile, climb three flight of stairs, and walk for one and a 
half miles without chest pain or fatigue and evaluation of 
the heart and lungs was within normal limits.  Evidence of 
ankle edema was absent as well.  The diagnosis remained 
unchanged.  Although in November 1996, the veteran complained 
of dyspnea on exertion, "catching" of the chest, and 
shortness of breath, examination the heart and lungs was 
normal and although not exerting himself the veteran was not 
dyspneic.  Additionally in July and August 1998, the veteran 
had full and normal chest expansion without difficulty with 
breathing.  Finally the medical evidence does not show that 
the veteran's disability is productive of severe impairment 
or totally incapacitating impairment.  Thus, under the old 
criteria, entitlement to an increased rating in excess of 20 
percent is not warranted.  38 C.F.R. Part 4, Diagnostic Code 
6818.

The medical evidence also fails to show the veteran's PFT's 
show FEV-1 of 56-to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) of 56- to 65-percent predicted.  
In November 1996, FEV-1 was of 81 percent predicted with FEV-
1/FVC of 88 percent.  Further in 1998 spirometry findings 
were normal.  FEV was of 94 percent predicted with FEV-1/FVC 
of 94 percent.  Thus, entitlement to an increased evaluation 
under Diagnostic Code 6843 is not warranted.  
38 C.F.R. Part 4, Diagnostic Code 6843.

The Board is also cognizant of the veteran's complaints of 
pain of the upper back and left shoulder.  In this regard, 
however, it is noted that the record shows that the veteran's 
shoulder pain stems from being involved in a motor vehicle 
accident.  Additionally, in 1998 VA examiners found that the 
veteran's neurological complaints were more properly 
attributable to left ulnar neuropathy that is unrelated to 
the stab wounds.  The neurological examiner added that he did 
not think there was any nerve-related disability; any 
evidence of muscle atrophy or any related problems; and he 
did not find significant evidence of pain.  In light of the 
foregoing findings, entitlement to a separate rating under 
the provisions of Diagnostic Codes 5201 or 8519 is not 
warranted.  See generally 38 C.F.R. Part 4, Diagnostic Codes 
5201, 8519 (1999).

The veteran's scars of the chest are also acknowledged.  The 
Ratings Schedule provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1999).  The Rating Schedule also provides 
that other scars shall be rated on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  However, in this case the veteran's scars are well 
healed and not productive of functional impairment.  Pain, 
limitation of motion, and repeated ulceration of the scars 
are not present either.  Thus, entitlement to a rating in 
this regard is not warranted.  See also 38 C.F.R. § 4.14.

In light of the foregoing clinical data in conjunction with 
the veteran's failure to appear at a rescheduled VA 
examination, the Board finds that the preponderance of the 
evidence fails to show that an increased evaluation in excess 
of 20 percent is warranted and that the evidence is not in 
equipoise.  The evidence shows that the veteran's disability 
is productive of no more than moderate impairment.  Further, 
as shown above, the medical evidence does not show that the 
veteran's disability, by history or currently, has been 
productive of more than moderate impairment during any period 
when service connection was in effect.  Thus, in this case, 
"staged" rating is not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The veteran's claim for a rating in 
excess of 20 percent is denied.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6818, 
now codified as Diagnostic Code 6843.



ORDER

Entitlement to an initial rating in excess of 20 percent for 
service-connected residuals of stab wounds to the left chest, 
with hemothorax and scars is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

